Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second ground potential line extending in the first direction: and 25a dummy memory cell, 21P19-141wherein the dummy memory cell includes a dummy transistor that is a VNW FET provided between the bit line and the ground potential line with its gate connected to the second ground potential line” in Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Pub. No. 2018/0053767), in view of Han (U.S. Patent Pub. No. 2013/0248980).
	Regarding Claim 1
	FIG. 4 of Cheng discloses a semiconductor integrated circuit device provided with a read only memory (ROM) cell [0002], comprising: a word line (WL0) extending in a first direction; a bit line (BL1) extending in a second direction perpendicular to the first direction; and a ground potential (BL0) line that is a metal interconnect extending in the second direction, wherein the ROM cell includes a transistor [0003] that is a vertical nanowire (VNW) field effect transistor (FET) provided between the bit line and the 
Cheng fails to disclose “a bottom electrode of the transistor is connected with the bit line, and a top electrode of the transistor is selectively connected with the ground potential line, and the ROM cell stores data depending on whether or not connection is established between the top electrode of the transistor and the ground potential line”.
	FIG. 29 of Han discloses a similar semiconductor integrated circuit device, wherein the vertical nanowire field effect transistor is provided between the bit line (120) and the ground potential line (240), 15the bit line is a bottom interconnect, a bottom electrode of the transistor is connected with the bit line, and a top electrode of the transistor is selectively connected with the ground potential line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Han. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of scaling down memory cells (Para. 7of Han).
	The recitation: “the ROM cell stores data depending on whether or not connection is established between the top electrode of the transistor and the ground potential line” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima .

Claims 2 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Han, in view of Liaw (U.S. Patent Pub. No. 2019/0228818). 
	Regarding Claim 2
	Cheng as modified by Han discloses Claim 1, comprising a second ground potential line (WL1) extending in the first direction with its gate connected to the second ground potential line. 
Cheng as modified by Han fails to disclose “25a dummy memory cell, 21P19-141wherein the dummy memory cell includes a dummy transistor that is a VNW FET provided between the bit line and the ground potential line”.
	FIG. 6 of Liaw discloses a similar semiconductor integrated circuit device, comprising 25a dummy memory cell (DN-1), 21P19-141wherein the dummy memory cell includes a dummy transistor that is a VNW FET [0032] provided between the bit line (426) and the ground potential line (VSS). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Liaw2. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of suppressing disturbance between memory cells.

	Regarding Claim 4
.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Han, in view of Lee1 (U.S. Patent Pub. No. 2014/0104945), in view of Lee2 (U.S. Patent Pub. No. 2016/0343450), in view of Liaw.
	Regarding Claim 3
	Cheng as modified by Han discloses Claim 1. 
Cheng as modified by Han fails to disclose “a third ground potential line that is a bottom interconnect extending in the second direction: and 10a dummy memory cell, wherein the dummy memory cell includes a dummy transistor that is a VNW FET provided between the third ground potential line and the ground potential line with its gate connected to the word line”.
	FIG. 2 of Lee1 discloses a similar semiconductor integrated circuit device, comprising a third ground potential line (CSL) that is a bottom interconnect extending in the second direction: and stacked memory cells10 provided between the third ground potential line and the ground potential line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Lee1. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving operation characteristics (Para. 4 of Lee1).

	FIG. 3B of Lee2 discloses a similar semiconductor integrated circuit device, comprising a dummy memory cell (DMC), 21P19-141wherein the gate of the dummy memory cell is connected to the word line (DWL). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Lee2. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of suppressing disturbance between memory cells (Para. 5 of Lee2).
	Cheng as modified by Han, Lee1 and Lee2 fails to explicitly disclose the dummy transistor “is a VNW FET”.
	FIG. 6 of Liaw discloses a similar semiconductor integrated circuit device, comprising a dummy memory cell (DN-1), wherein the dummy memory cell includes a dummy transistor that is a VNW FET [0032]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Liaw. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of optimizing data storage density (Para. 20 of Liaw).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Han, in view of Renznicek (U.S. Patent Pub. No. 2020/0035691).
	Regarding Claim 5

Cheng as modified by Han fails to disclose “a second bit line that is a metal interconnect extending in the second direction in a 22P19-141layer above the bit line to overlap the bit line as viewed from top, wherein the bit line and the second bit line are connected together”.
	FIG. 14 of Renznicek discloses a similar semiconductor integrated circuit device, comprising a second bit line (1304) that is a metal interconnect extending in the second direction in a 22P19-141layer above the bit line to overlap the bit line (1302) as viewed from top, wherein the bit line and the second bit line are connected together. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Renznicek. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of integrating memory cells in vertical FET technology (Para. 5 of Renznicek).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Han and Renznicek, in view of Liaw1 (U.S. Patent Pub. No. 2015/0380547).
	Regarding Claim 6
	Cheng as modified by Han and Renznicek discloses Claim 5. 
Cheng as modified by Han and Renznicek fails to disclose “the second bit line is placed in a same interconnect layer as the ground potential line”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Liaw1. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of scaling down memory cells (Para. 2 of Liaw1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892